Citation Nr: 0513536	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from June 1998 to 
June 2002.

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from a October 2002 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which granted service 
connection for residuals of a left knee injury and arthritis 
of the left knee and determined that the disabilities each 
warranted a 10 percent rating.

When the case was before the Board in January 2004 it was 
remanded for additional development.  The case was returned 
to the Board in March 2005 for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  As noted in the Board's January 2004 
remand, the notice provisions of the VCAA have been satisfied 
in this case.

The January 2004 remand directed that the veteran be afforded 
a VA examination of his left knee disability, that considered 
functional loss due to pain, weakness, fatigability, and 
incoordination.  The examiner was also asked to address the 
extent to which the veteran's left knee disability interfered 
with his ability to obtain and retain substantially gainful 
employment.  Those inquiries were not addressed in the 
October 2004 VA examination.  

Considering the deficiencies discussed above, the Board has 
determined that the October 2004 VA examination is 
insufficient for rating purposes.  The Board therefore 
concludes that an additional VA examination, which address 
the issues set forth in the January 2004 remand, must be 
conducted.  It is noted that the United States Court of 
Appeals for Veterans Claims (Court) held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  It is 
further noted that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature and extent of the 
service connected left knee disability.  
The veteran's claims file, to include the 
service medical records, be made 
available to the orthopedist for review 
in this case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner. 

All appropriate tests and studies are to 
be performed and x-rays taken.  All 
medical findings are to be reported in 
detail.  The examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and, if necessary, 
X- rays taken of the veteran's left knee.  
The examiner should render specific 
findings as to whether there is objective 
evidence of instability, locking, pain on 
motion, weakness, and excess fatigability 
of the left knee.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability, and, if so, whether such 
symptoms are slight, moderate, or severe.  
Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use. To the extent 
possible, the functional loss should be 
expressed in terms of additional degrees 
of limited motion. 

After considering the symptoms 
attributable to the service connected 
left knee disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's ability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




